Title: From Elizabeth Smith Shaw Peabody to Mary Smith Cranch, 2 March 1803
From: Peabody, Elizabeth Smith Shaw
To: Cranch, Mary Smith



My Dear Sister,
Atkinson March 2d. 1803

I intended to have acknowledged the receipt of your Letter before this time, but our Scholars all study in our room, in the day, & in the Evening, Gilman reads History to Mr Cogswell whose Eyes are weak, & there seems to be so much to do, that I have scarcely a moments leisure—Abby’s being so sick all winter, prevented my doing any thing, to get forward in buisness. But thanks to a kind providence she is finely recovered—I feel more encouraged when I consider how feeble I was when young, & yet my life has been protracted much longer than I could suppose, & I have often exclaimed “Strange that a heart with thousand strings, Should keep in tune so long”—I hope she will live to be more useful in life than ever I have been, for it is not always the strongest constitutions that do the most good, though I confess they have greatly the advantage of the weak—Abby appears formed by nature to live in such a mixed family as ours. She is unassuming, modest, faithful to a trust, capable of friendship, ever seeking the things that make for peace. And I cannot but feel pleased, when I hear the Boarders say—“It is impossible not to love Abby—She never joins against any–one.”I have often with gratitude thought, that she was what I ought to wish her, except a firm constitution—Though she has an ardent desire for study, yet this is a sad impediment, & she must progress slowly, for I fear she will never be able to attend in the academy—If I have discovered too much of the fond mother, you can pardon me, I know—It has been said we never could see faults in our Children, but I am sure I have, & wish I had power to reform.—
I was very glad to hear your Son, & family were safely arrived at Washinton. His walking all round the house before he left you, is what you cannot help ruminating upon, though reason & religion check any melancholly presages, & kindly whisper, “Sufficient to the day, is the evil thereof”—
I am very glad to hear things are going on so well at Quincy. Regard, & justice to those who had long been struggling with a sincere attachment, founded upon a belief of each others virtue, a&honour, I mentioned the affair to you, hoping you would do as prudence would direct.—
Twenty times I thought I would relate the whole affair—for I have long been convinced if there were any meaning in language, that he was only endeavouring to establish himself in buisness, & get property, & some independance that he might openly declare his intentions—I freely told her, that I thought the engagements had better be known. That to continue a correspondence of this nature, in a clandestine way was what parents might consider undutiful—And that the affair had better be discreetly opened, let it turn as it would—And to let her friend know, that she could not consistent with her sentiments of delicacy, & prudence think it best to let things remain as they had done—It subjected her to so many reflections, from every rank—Envy, & Curiosty being never asleep—
I am glad you have so good a young Lady as Miss Bond to make you a friendly visit. We who have large family’s always stand in need of such assistance. I wish she was near enough to come & stay with me a month, it might be of service to her health—But I was so dissappointed in Miss P. that I shall be affraid ever to ask another Lady—There is something very interesting & delicate in Miss Bonds countenance. I conceived a very favourable opinion of her, she is one we love & esteem at the first interview, & increases as she becomes more known. I hope Providence has alloted her, a twin born Soul, that is as good, as she is deserving—
With affectionate regards to my good Brother Cranch, & love to all your Children, I subscribe / Your Sister
Elizabeth Peabody